          Case 1:18-cv-09105-SLC Document 71 Filed 06/05/20 Page 1 of 2




BY: ECF
Honorable Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312


                                                                    June 4, 2020


   Re:      Lara Fashion Limited, et al. v. Habib Arazi, et al., No. 1:18-cv-09105 (SLC)


         Dear Judge Cave,

       We write as counsel to Lara Fashion Limited and New Fairsel Limited (together,
the “Plaintiffs”) to update Your Honor on the progress of the parties’ settlement
discussions per the Court’s order dated May 21, 2020. See ECF Dkt. 69. As of this
afternoon—and following more than a week of settlement discussions—the parties are
close to reaching alternative settlement terms. However, such terms have not been
finalized.
       In order to limit further delay in this matter yet still provide the parties with an
opportunity to complete settlement and execute a formal agreement, we respectfully
request that the Court permit the Plaintiffs until June 11, 2020 to file their motion to
enforce the prior settlement terms, and provide the Defendants with 21 days to file an
opposition. In anticipation of a circumstance in which the motion to enforce the prior
settlement is ultimately denied, we further request the Court order that any deposition
of Mr. Arazi be held on or before July 1, 2020. In the event a new and alternative
settlement is finalized by June 11, 2020 (as we hope and expect it will be), both these
procedural deadlines will be obviated.
      All parties consent to the schedule set forth above. We thank Your Honor for the
Court’s attention to this matter.
             Case 1:18-cv-09105-SLC Document 71 Filed 06/05/20 Page 2 of 2



                                                 Respectfully submitted:


                                                 SAM P. ISRAEL, P.C.

                                                 By: /s/Timothy Savitsky
                                                 Timothy Savitsky (TS6683)
                                                 Counsel for Plaintiffs



Plaintiffs' Letter-Motion for an extension of time (ECF No. 70) is GRANTED. By Thursday, June
11, 2020, the parties must file a joint letter stating whether their settlement terms have been
finalized. If not, Plaintiffs are directed to file their motion to enforce the parties' prior
settlement terms by Thursday, June 11, 2020, with Defendants' opposition due by Thursday,
July 2, 2020. If Plaintiffs' motion is denied, the deposition of Mr. Habib Arazi must be held by
Wednesday, July 1, 2020. If the parties' settlement terms are finalized before June 11, 2020,
all other dates will terminated. The Clerk of Court is respectfully directed to close ECF No. 70.

SO-ORDERED 6/5/2020




                                                                                                    2
